DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-17 in the reply filed on 05/12/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the inventions have acquired a separate status in the art due to their recognized the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyetech Europe Holding (CN105686089B) English language machine translation relied upon. 
Regarding claim 1 and 16, Joyetech teaches an upper cover assembly (fig. 1 and 2), comprising: an upper cover 1, the upper cover is provided with a liquid injecting port 12; and a liquid injecting cover 2 movable relative to the upper cover between locked position and unlocked position (fig. 1 and 2); when the liquid injecting cover is in the locking position relative to the upper cover (the inner liquid storage part is connected, the cover body is covered on the liquid injection hole, the locking part is provided on the body, the locking part is provided on the cover body, the locking part and the locking part are locked with each other so that the cover body is fixed on the body [0009]), the liquid injecting cover 2 is covered on the upper cover and cannot be turned over relative to the upper cover, the liquid injecting port is closed; when the liquid injecting cover is moved from the locking position to the unlocking position with respect to the upper cover by an external force, the liquid injecting cover can be turned over and opened with respect to the upper cover to expose the liquid injecting port 12 [0053].
Regarding claim 2, Joyetech teaches the upper cover is provided with a translating groove for the liquid injecting cover to move between the locking position and the unlocking the side wall of the main body is provided with a receiving cavity for accommodating the cover, the liquid injection hole is opened on the bottom wall of the receiving cavity, and the end of the cover relative to the engaging member is rotatably connected with the main body the side wall of the main body is provided with a receiving cavity for accommodating the cover, the liquid injection hole is opened on the bottom wall of the receiving cavity, and the end of the cover relative to the engaging member is rotatably connected with the main body [0015]).
Regarding claim 3, Joyetech teaches wherein the upper cover comprises a bottom cover and a gland disposed on the bottom cover, the liquid inlet is disposed on the bottom cover, an edge of one side of the gland is recessed inwardly to form a notch having an opening at one end, the liquid inlet is received in the notch and exposed through the notch (the side wall of the body 1 is provided with a receiving cavity for accommodating the cover 2, the liquid injection hole 12 is opened on the bottom wall of the receiving cavity, and the end of the cover 2 relative to the engaging member 21 is rotatably connect. [0057]).
Regarding claim 4, Joyetech teaches the notch comprises a connecting wall located at a side of the smoke outlet away from the liquid injecting port and two side walls connected to opposite ends of the connecting wall and extending in the same direction, the surface of the connecting wall near the bottom cover is further recessed to form a recess in a direction away from the smoke outlet, the surface of the two side walls connected to the connecting wall is recessed in a direction away from the bottom cover to form a translating groove, the 
Regarding claim 5-6, Joyetech teaches the liquid injecting cover comprises a cover body capable of closing the liquid injecting cover when the liquid injecting cover is in the locking position, the rotating shaft is disposed at two opposite sides of one end of the cover body [0014].
Regarding claim 7, Joyetech teaches wherein the upper cover is further provided with a smoke outlet, the smoke outlet and the liquid injecting port are sequentially disposed on the upper cover in a direction in which the locking position is directed to the unlocking position, the liquid injecting cover is provided with a through hole, the through hole is in communication with the smoke outlet when the liquid injecting cover is in the locked position with respect to the upper cover [0014].
Regarding claim 8, Joyetech teaches the upper cover comprises a first connecting portion 27 that can restrict the liquid injecting cover 2 from being turned over when the liquid injecting cover 2 is in the locking position, the liquid injecting cover 2 is provided with a second connecting portion 26 that can be locked or unlocked with the first connecting portion (fig. 1 & 2).
Regarding claim 9, Joyetech teaches wherein the upper cover comprises a bottom cover and a gland, the bottom cover is provided with a locking groove, the stopping member is locked side wall of the main body 1'is provided with a receiving cavity for receiving the cover 2', the liquid injection hole 12' is opened on the bottom wall of the receiving cavity, and the end of the cover 2'opposite to the engaging member 24' is connected to The body 1' is rotatably connected [0065]).
Regarding claim 10, Joyetech teaches the liquid injecting cover comprises a locking member, when the liquid injecting cover is in the locking position, the liquid injecting port can be sealed by the locking member, the rotating shaft is disposed on the locking member, the rotating shaft is movable along the translating groove to be locked with the stopping member (one end of the cover body 2'opposite to the engaging member 24' is rotatably connected with the body 1'through a rotating shaft [0066]).
Regarding claim 12, Joyetech teaches a surface of the stopper facing the liquid injecting cover is provided with a socket that is in communicates with the corresponding groove, the claw is movable in the corresponding groove after passing through the socket, a locking groove is provided at the claw, the corresponding groove is provided with a projection therein corresponding to the locking groove; when the liquid injecting cover is in the locking position, the projection is locked in the locking groove, the periphery of the socket abuts against the claw (a card slot that is engaged with the locking member, and the other end is provided at one end of the cover body through a second elastic member, the second elastic member is stretched, and the engaging member faces away from the cover. The body moves to be clamped with the locking member, compressing the second elastic member, and the locking member moves toward the cover body to be separated from the locking member
Regarding claim 11, Joyetech teaches the surface of the stopping member facing away from the liquid injecting cover is defined with an corresponding groove, the stopping member is provided with a limiting groove at one end away from the socket, one end of the locking member is provided with a claw slidably disposed in the corresponding groove, the locking member is provided with a limiting member slidably disposed in the limiting groove, the limiting groove is located at one end of the locking member relative to the claw, the rotating shaft is disposed on the limiting member [0064].
Regarding claim 14, Joyetech teaches the upper cover further comprises an elastic member 23, the elastic member comprises a clamping portion 11 and a resisting portion 21 connected to the clamping portion, The resisting portion is connected to a side of the clamping portion away from the socket, one end of the resisting portion away from the clamping portion is inclined away from the bottom wall of the locking groove; when the liquid injecting cover moves between the locking position and the unlocking position, the resisting portion always abuts against the limiting member [0053].
Regarding claim 15, Joyetech teaches an upper covering case sleeved on the bottom cover, the liquid injecting cover further comprises a cover body connected to one end of the locking member away from the upper cover, the upper cover is provided with a smoke outlet, the cover body is provided with a through hole, the through hole is in communication with the smoke outlet when the liquid injecting cover is in the locked position with respect to the upper cover (The limiting member 27 is protrudingly provided on the end of the cover 2 close to the engaging member 21, the side wall of the end of the engaging member 21 sleeved with the second elastic member 25 is clamped on the limiting member 27
Regarding claim 17, Joyetech teaches atomizing device comprises a base assembly, a liquid storage tube and an atomizing core assembly, the liquid storage tube is sleeved on the base assembly, the liquid storage tube and the base assembly form a liquid storage chamber, the atomizing core assembly is received in the liquid storage chamber, the upper cover assembly is disposed at one end of the liquid storage tube opposite to the base assembly, and is in communication with the liquid storage chamber through the liquid injecting port (the limiting member is protrudingly provided on an end of the cover close to the engaging member, and the side wall of the end of the engaging member sleeved with the second elastic member is clamped on the limiting member [0013]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joyetech Europe Holding (CN105686089B) as applied to claim 1 above, and further in view of Alarcon et al. (US 20180020730).
Regarding claim 13, Joyetech does not explicitly teach a magnetic member. However Alarcon discloses device for storing and vaporizing liquid comprises atomizer/liquid reservoir portion 16 may be configured to fit together by, for example, a friction push fit, a snap fit, a bayonet attachment, a magnetic fit, or screw threads [0023]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Joyetech to include the fit arrangement of Alarcon because the use of known technique to improve similar devices in the same way is prima facie case obvious(See MPEP § 2143I (C)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER A KESSIE/Examiner, Art Unit 1747                       


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747